UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 11-6518


UNITED STATES OF AMERICA,

                Plaintiff ─ Appellee,

          v.

TERRY DONNELL GORDON,

                Defendant ─ Appellant.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.     Robert E. Payne, Senior
District Judge. (3:04-cr-00080-REP-1; 3:09-cv-00747-REP)


Submitted:   June 30, 2011                 Decided:   July 6, 2011


Before WILKINSON, DUNCAN, and WYNN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Terry Donnell Gordon, Appellant Pro Se. Jessica Aber Brumberg,
Michael Cornell Wallace, OFFICE OF THE UNITED STATES ATTORNEY,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Terry      Donnell      Gordon       seeks    to     appeal      the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2010)    motion.         The      order    is     not    appealable         unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.      § 2253(c)(1)(B)            (2006).              A     certificate          of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).     When the district court denies relief on the merits, a

prisoner      satisfies         this       standard        by      demonstrating         that

reasonable       jurists       would       find     that     the        district      court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies      relief      on     procedural          grounds,        the       prisoner     must

demonstrate      both     that       the    dispositive          procedural      ruling       is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                        Slack, 529 U.S. at 484-85.

We   have   independently         reviewed        the     record       and    conclude    that

Gordon has not made the requisite showing.                         Accordingly, we deny

a    certificate     of      appealability         and    dismiss       the    appeal.        We

dispense         with         oral         argument         because            the       facts




                                              2
and legal contentions are adequately presented in the materials

before   the   court   and   argument   would   not   aid   the   decisional

process.

                                                                   DISMISSED




                                    3